TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2013



                                      NO. 03-12-00689-CV


                                        M. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF CALDWELL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the trial court is

in all things affirmed. It FURTHER appearing to the Court that appellant has filed an affidavit

of inability to pay costs, it is FURTHER ordered that no costs of appeal are assessed against

appellant; and that this decision be certified below for observance.